PER CURIAM.
| ,WRIT GRANTED. The trial court erred in granting defendant’s motion to strike evidence relating to the Schedule I drug AM-2201 being the cause of a homicide. The evidence is relevant, and although it may be prejudicial, it is not unduly prejudicial. The absence of the evidence of the victim’s death would deprive the state of its narrative momentum and cohesiveness “with power not only to support conclusions but to sustain the willingness of jurors to draw the inferences, whatever they may be, necessary to reach an honest verdict.” State v. Colomb, 98-2813 (La.10/1/99), 747 So.2d 1074, 1076 (quoting Old Chief v. United States, 519 U.S. 172, 186, 117 S.Ct. 644, 136 L.Ed.2d 574 (1997)). Therefore, we grant the State’s writ application, reverse the judgment of the district court, and remand the matter for further proceedings.
KNOLL, J., would deny.
WEIMER, J., would grant and docket.